Title: John Adams Dix to James Madison, 20 May 1827
From: Dix, John Adams
To: Madison, James


                        
                            
                                Sir:
                            
                            
                                
                                    New York City,
                                
                                20th. May 1827.
                            
                        
                        Understanding that the professorship of Mathematicks in the University of Virginia is vacant, I take the
                            liberty of requesting that Mr Francis Grund, who is now in Boston, may have an opportunity of exhibiting his pretensions
                            as a candidate for that situation. He is a native of Vienna, and received his education in the universities of Germany;
                            but he has been several years in England & the United States, and is capable of communicating fluently &
                            intelligibly in our language. He has no passion but the love of fame, and this only in reference to Mathematicks. I am
                            induced to believe, from the representations of the first men in Boston, that he is not surpassed in genius by any, and in
                            learning by few, in the United States. His method is said to be quite original; and, in the solution of mathematical
                            questions, he is remarkable for his success in simplifying the ordinary processes. His pretensions will be set forth at
                            large by those, who know him better, if his friends are permitted to hope for his success in making application for the
                            situation above referred to.
                        I have taken the liberty of addressing you, because I feel an earnest wish that the talents of this young
                            gentleman, which are undoubtedly of a high order, should be preserved to our Country by offering him inducements to remain
                            in it; and I have no hesitation in predicting, that he will prove an invaluable addition to the university of Virginia, if
                            that institution should be disposed to engage his services. Will you allow me to offer my respects to Mrs. Madison, and to
                            assure you of the profound respect, with which I am, Sir, Your mo. obt. Servt.
                        
                            
                                John A. Dix
                            
                        
                    